Martin, J.
The plaintiff is appellant from a judgment against him in a redhibitory action. The case turns entirely on matters of fact, and presents no question, of law. It does not appear to us that the District Court erred. Much testimony was offered on each side, and in weighing it the conclusion would- have been in favor of the plaintiff, had it not appeared that he knew of the disorder under which the slave labored ; and bought her at the solicitation of his wife, the defendant’s sister, who was well acquainted with the disorder, and was extremely desirous of having the slave as a cook, as the plaintiff owned her sister, whom he had purchased although she labored under hernia, for nearly the same price which he gave for the other.

Judgment affirmed.